Citation Nr: 1014957	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-26 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation greater than 40 percent for 
prostate carcinoma residuals, to include whether the 
reduction from 100 percent to 40 percent effective from 
January 1, 2008 was proper.  


REPRESENTATION

Appellant represented by:	Jeanne M. Foster, Esq.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that reduced the Veteran's evaluation 
for his service connected prostate cancer residuals to a 20 
percent evaluation.  During the course of this appeal, that 
decision was modified to reduce the Veteran's evaluation to 
only 40 percent; however the Veteran continues to disagree 
with the level of disability assigned.


FINDINGS OF FACT

1.  The Veteran underwent a prostatectomy in April 2004 for 
the treatment of prostate cancer.  Medical evidence shows no 
local reoccurrence or metastasis, and the predominant current 
residuals involve voiding dysfunction.  

2.  The Veteran's residuals of status post radical 
prostatectomy due to prostate carcinoma have for the rating 
period from January 1, 2008, been manifested by urinary 
frequency with daytime voiding of 5 times a day, and 
awakening to void approximately 5 times per night; at no time 
during the increased rating period has the Veteran required 
the wearing of absorbent materials, or the use of an 
appliance to control his voiding dysfunction.  


CONCLUSION OF LAW

The reduction of the 100 percent rating for status-post 
prostatectomy due to prostate carcinoma to 40 percent 
effective January 1, 2008 was proper; the criteria for an 
evaluation greater than 40 percent are not met or more nearly 
approximated for any period from January 1, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.321, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) Veteran status; (2) 
existence of a disability; (3) a connection between a 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Regarding the propriety of the reduction and evaluation for 
residuals of prostate cancer, the Board notes that the appeal 
on this issue stems from disagreement with a 38 C.F.R. § 
3.105(e) reduction and is not based on a claim or application 
for benefits.  The regulations pertaining to the reduction of 
evaluations for compensation contain certain notification and 
due process requirements.  See 
38 C.F.R. § 3.105(e).  The Veteran was notified of the 
proposed reduction by letter dated in July 2007 and the Board 
finds that additional notification pursuant to the VCAA is 
not required.

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the claims file contains the 
Veteran's service treatment records, VA medical center 
records, and private medical records.  The Veteran has 
submitted various records and statements in support of his 
claim and has not identified additional relevant records that 
need to be obtained.  The Veteran was sent letters in March 
2008, September 2008 and June 2009, which explained what 
evidence was still needed from him in support of his claim.

The Board acknowledges that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was provided 
a
VA examination in June 2007.  On review, the examination 
appears adequate and given the recent treatment records on 
file, the Board finds that a remand for additional 
examination is not warranted.  The Board further notes that 
the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
For these reasons, the Board finds that the duties to notify 
and assist the Veteran have been met.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of a Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
the Court held that staged ratings are also appropriate for 
an increased rating claim that is 
not on appeal from the assignment of an initial rating when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that compensation should be continued at the present level.  
Id.  The beneficiary will also be informed that he or she 
will have an opportunity for a predetermination hearing.  38 
C.F.R. § 3.105(i).  

On review, it appears that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e), and the 
Veteran does not contend otherwise.  The Veteran was notified 
of the proposed reduction in July 2007, after it was 
determined that he was no longer being treated for his 
prostate cancer and was given an opportunity to submit 
additional evidence and/or request a hearing.  An October 
2007 rating reduced the Veteran's evaluation for this 
disability to 20 percent (later increased during this appeal 
to 40 percent), effective January 1, 2008.

The reduction from 100 percent for the residuals of prostate 
cancer was made effective on January 1, 2008, no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e).  

Having concluded that the RO correctly followed the necessary 
procedures to reduce the 100 percent rating, the Board next 
turns to whether the residuals are appropriately evaluated as 
40 percent disabling.

A 100 percent rating is assignable under Diagnostic Code 
7528, for malignant neoplasms of the genitourinary system.  
The note following this diagnostic code indicates that, 
following the cessation or surgery, chemotherapy, or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, then a Veteran's cancer is rated 
based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  38 
C.F.R. § 4.115b.

On review, there is no evidence of renal dysfunction for any 
period, and the residuals of prostate cancer are 
appropriately rated as voiding dysfunction.  Voiding 
dysfunction may be rated as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a.  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence is rated as follows: 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day (60 
percent); requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day (40 percent); and 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day (20 percent).  Id.  

Urinary frequency is rated as follows: daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night (40 percent); daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night (20 percent); and daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night (10 percent).  Id.  

Obstructed voiding is rated as follows: urinary retention 
requiring intermittent or continuous catheterization (30 
percent); marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or 
combination of the following: (1) post void residuals greater 
than 150 cc; (2) uroflowmetry, markedly diminished peak flow 
rate (less than 10 cc/sec); (3) recurrent urinary tract 
infections secondary to obstruction; and (4) stricture 
disease requiring periodic dilatation every 2 to 3 months (10 
percent); and obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year 
(0 percent).  Id.  

Thus in order to warrant an increased evaluation, the Veteran 
would have to be found to require the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  The evidence simply does not show this 
to be the case.  Reviewing the relevant evidence of record, a 
June 2007 report of VA examination indicated that the Veteran 
reported daytime frequency of 3 to 4 times and nighttime 
frequency of 3-4 times a night.  He reported he had dripping 
sometimes and urinary urgency.  He indicated that he did not 
use absorbent materials.  He also reported some problems with 
stress incontinence.  He noted that he has not required any 
catheterization, dilation, or drainage procedures.  The 
Veteran was diagnosed with postradical prostatectomy with 
relative erectile deficiency and pan cytopenia.

A statement from the Veteran dated September 2007 indicates 
that he had to use the restroom approximately 5 times during 
the day, and must void 5 or more times a night.  

In a November 2007 VA Urology outpatient treatment record, 
the Veteran reported frequency and urgency throughout the 
day, as well as nocturia 5 to 6 times per night.  His post 
void residual, upon testing, was 0, but he was placed on a 
low dose of medication in an attempt to help with his 
frequency and urgency.  In a May 2008 
VA Urology outpatient treatment record, the Veteran still 
noted some urgency and frequency, but was noted to have no 
problems with leaking, upon coughing or sneezing.  He was 
diagnosed with urgency and frequency, but was felt to be 
doing quite well and required no further treatment.

In evaluating the severity of the residuals of prostate 
cancer, the Board notes that the Veteran is competent to 
report his frequency of urination.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) (appellant competent to 
testify regarding symptoms capable of lay observation).  And 
in fact, the Veteran's reports of nocturia at least 5 times a 
night are the basis for the increase to 40 percent for this 
disability during the course of this appeal.  However, there 
is simply no evidence which indicates that the Veteran must 
use an appliance to control his voiding, nor is there any 
evidence of record showing that he routinely wears absorbent 
material for control of his voiding dysfunction, let alone 
wearing of absorbent materials which must be changed more 
than 4 times a day, such that a higher rating would be 
warranted.  In fact the Veteran specifically indicated during 
his June 2007 VA examination that he did not wear any 
absorbent material.

Thus, considering all evidence of record, the Board finds 
that the criteria for a higher evaluation for the Veteran's 
service connected prostate cancer residuals have not been 
met, and the preponderance of the evidence of record is 
therefore again his claim.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

The reduction from 100 percent to 40 percent for status post 
radical prostatectomy due to prostate carcinoma was proper, 
and an evaluation from January 1, 2008 greater than 40 
percent is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


